                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


RUSSELL ALLEN BLACK,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 3:19-0581

JAMES MCCORMICK and
PENNY MCCORMICK,

                               Defendants.

                                             ORDER

       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendation for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted Proposed Findings of

Fact and Recommendations (ECF No. 7) and recommends that the Court dismiss the Complaint

(ECF No. 2) for lack of subject matter. Plaintiff Russell Allen Black objects to this action being

dismissed. However, the Court FINDS that Plaintiff’s objection provides no argument or

explanation of any error he perceives in the Proposed Findings of Fact and Recommendation; nor

does he make any argument or explanation regarding subject matter jurisdiction. In fact, the exact

same objection was filed in two other actions, and the objection appears to relate to one of the

other actions, not this one. 1 As with the other actions, nothing in the objection provides any basis

for this Court to reject or modify the Proposed Findings of Fact and Recommendations.



       1
         The other actions Plaintiff filed are Black v. West Virginia, 3:19-00561 (S.D. W. Va. July
31, 2019), and Black v. Hammers, 3:19-00582 (S.D. W. Va. Aug. 7, 2019). The Court denied
Plaintiff’s objections in those actions and dismissed them on October 2, 2019. See Mem. Op. and
Order, 3:19-00561, ECF No. 12; Mem. Op. and Order, 3:19-00582, ECF No. 11.
       Accordingly, the Court ADOPTS AND INCORPORATES herein the Findings of Fact

and Recommendations of the Magistrate Judge, DISMISSES the Complaint WITH

PREJUDICE, and REMOVES this matter from the docket of the Court.

       The Court also DENIES Plaintiff’s letter-form motion that the collection of filing fee

payments from his prisoner account be terminated if this case is dismissed. The filing fee already

has been assessed and will continue to be collected regardless of the status of his case. Therefore,

the Order (ECF No. 5) directing that the filing fee be paid will remain in place.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                              ENTER:         December 6, 2019




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE




                                                -2-
